Citation Nr: 0913208	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  05-38 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1968 to July 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

The Veteran appeared at a hearing before the undersigned 
Veterans Law Judge in January 2009 and testified.  A 
transcript is of record.

The issue of service connection for bilateral hearing loss is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.


FINDING OF FACT

The Veteran does not have a headache disorder that is 
etiologically related to service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
a headache disorder are not approximated. 38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103; see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

In letters sent in July 2005 and March 2006, the RO provided 
timely notice to the Veteran regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as specifying the information and 
evidence to be submitted by him, the information and evidence 
to be obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertained to his claim.

The Veteran was informed in the March 2006 letter that a 
disability rating and effective date would be assigned if his 
claim was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

The Board notes that the Veteran has not been afforded a VA 
examination in connection with his claim for service 
connection for headaches.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a Veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

In this case, the Board is of the opinion that such an 
examination is not required.  See 38 C.F.R. § 3.159(c)(4)(i).  
Here, there is no evidence beyond the Veteran's own 
unsupported contentions that he currently experiences 
headaches.  Current VA treatment records include only one 
mention of a headache in connection with a particular 
medication the Veteran was taking.  That medication was 
stopped and no further mention of headaches is contained 
within the records.  The Board finds the available medical 
evidence is sufficient for an adequate determination. 

The Board concludes that all available evidence that is 
pertinent to the claim has been obtained and that there is 
sufficient medical evidence on file on which to make a 
decision on the issue.  

Entitlement to Service Connection for Headaches

The Veteran seeks service connection for headaches. Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The benefit of the doubt rule provides that the Veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
Veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the Veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
Veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury occurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic disability during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d).

The Veteran's service treatment records contain one notation 
in July 1972 of a complaint of headaches, which was 
associated with an upper respiratory infection by the service 
department medical examiner.  No headache disorder is noted 
upon his separation exam.

The remainder of the claims file is negative for any 
complaints, treatment, or diagnosis of headaches until 
February 2005, when a VA medical record indicates that the 
Veteran stated that he had been experiencing headaches as a 
result of a medication he was taking.  That medication was 
discontinued and no further reports of headaches are 
contained within the medical records.  

This gap in evidence constitutes negative evidence that tends 
to disprove the Veteran's claim that the Veteran had an 
injury in service that resulted in a chronic disability or 
persistent symptoms. See Forshey v. West, 12 Vet. App. 71, 74 
(1998); aff'd sub nom, Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact). 

The only other evidence of the Veteran's headaches is in his 
hearing testimony and own statement.  During his January 2009 
hearing, the Veteran stated that he experiences headaches as 
a result of his service connected post-traumatic stress 
disorder (PTSD).  He stated that the headaches began in 1971 
or 1972 and he has seen doctors regarding his headaches and 
they have all concurred that they are tension headaches.  The 
Veteran associates the headaches with his PTSD because they 
began approximately the same time.  He further stated that he 
experiences the headaches on a daily basis, but does not 
experience PTSD reoccurrences as often.  

In an August 2005 statement, the Veteran stated that during 
the 1970's and 1980's he had tension headaches.  Having his 
wife or children rub his back provided some relief.  The 
headaches were more intense after returning from Bolivia and 
Peru.  He further commented that he still experiences 
headaches on a daily basis.  He will not take medication to 
relieve them, but instead uses relaxation techniques.  

While the Veteran is competent to testify regarding his 
symptoms, i.e. that he experiences headaches; his statements 
are insufficient to substantiate his claim for service 
connection.  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  By "competent medical evidence" is meant in part 
that which is provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

Furthermore, while the Veteran associates his headaches with 
his PTSD, none of the medical records regarding his PTSD make 
mention of headaches as one of his symptoms.  As discussed 
above, a gap in evidence can constitute negative evidence, 
tending to disprove his claim.  Forshey, 12 Vet. App. at 74.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997) (holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary). The law specifically limits entitlement to 
service connection to cases where disease or injury has 
resulted in disability. 38 U.S.C.A. §§ 1110, 1131. Evidence 
must show that the Veteran currently has the disability for 
which benefits are being claimed. 

Without evidence of a headache disability during service and 
either competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for headaches, and the benefit-of-the-
doubt rule is not for application. 38 U.S.C.A. § 5107, 
Gilbert v. Derwinksi, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for headaches is denied. 


REMAND

The Veteran claims service connection for his hearing loss.  
He states that during active service he was exposed to loud 
noises while working as a flight medic.

The Veteran's service records contain two audiograms from 
October 1975 and September 1979.  Neither exam indicates any 
hearing loss.

The Veteran has submitted a private audiology report dated in 
October 2005, along with an opinion from his physician that 
his hearing loss was due to his military service.  However, 
the report is comprised of uninterpreted graphic 
representations of audiometric data and therefore, 
insufficient evidence for purposes of this claim. See Kelly 
v. Brown, 7 Vet. App. 471, 474 (1995)(Board may not interpret 
graphical representations of audiometric data).



Moreover, the Veteran's physician does not distinguish the 
Veteran's active military service (from September 1969 to 
July 1980) from his service in the U.S. Army Reserve (1984 to 
1990). The physician noted in this respect that the Veteran: 

". . . has a history of gradual hearing loss over 
the last several years. He served in the military 
for 29 years  . . It would seem more likely than 
not, that his hearing loss, . . . is secondary to 
his noise exposure while in the military."

Because sensorineural hearing loss is an organic disease of 
the nervous system, a grant of service connection is only 
appropriate based upon competent medical evidence of a nexus 
between the disease and active military service - here, that 
period of service from September 1969 to July 1980 or within 
one year of separation from such active service based upon 
the presumptive periods as prescribed in 38 C.F.R. § 
3.309(a). See VA Under Secretary for Health letter dated 
October 4, 1995.   

In January 2006, the Veteran underwent a VA audiological 
examination. The examiner noted that the Veteran's responses 
to pure tone and speech stimuli were inconsistent and 
unreliable. The examiner stated that the results of that exam 
were inconsistent and could not be used for rating purposes.  
Ultimately, the examiner concluded that the "results were 
unreliable and insufficient to make an accurate assessment of 
organic hearing levels.  Otoacoustics suggest a likely mid-
high frequency loss."

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater; or when the auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 
dB or greater; or when speech recognition scores using the 
Maryland CNC test are less than 94 percent.  38  C.F.R. § 
3.385.  

Because results of the January 2006 VA audiogram are not 
reliable for the purposes of 38 C.F.R. § 3.385, the Board 
finds that the Veteran should be afforded another VA 
audiological evaluation.  The Veteran is instructed to comply 
with the instructions provided by the VA examiner.  The Board 
reminds the Veteran that the duty to assist is not a one-way 
street. If a Veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence. Wood v. Derwinski, 1 Vet. App. 190 (1991).  Even if 
the findings are inaccurate or unreliable, the examiner 
should provide a medical opinion on whether the Veteran 
currently has a hearing loss disorder and if that disorder is 
etiologically related to service.

Accordingly, the case is REMANDED for the following action:
 
1. The Veteran must be contacted and 
asked to provide the names and addresses, 
as well as the dates of treatment, of all 
health care providers who have treated 
him for hearing loss since January 2006, 
the date of the most recent medical 
evidence currently on file.  After 
securing any appropriate consent from the 
Veteran, the AMC/RO must obtain any such 
treatment records that have not 
previously been associated with the 
Veteran's VA claims folder.  If VA is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
must inform the Veteran of this and 
request him to provide copies of the 
outstanding medical records.  All 
attempts to secure this evidence must be 
documented in the claims files by the 
AMC/RO.  

2. The AMC/RO will schedule the Veteran 
for a VA audiological evaluation and any 
other appropriate examinations, to 
ascertain if the Veteran has a hearing 
loss disorder that was caused by any 
incident of active military service from 
September 1968 to July 1980.  The 
following considerations will govern the 
examination:

a. The claims file and a copy of 
this remand must be made available 
to the examiner who must acknowledge 
such receipt and review in any 
report generated as a result of this 
remand. 

b. The examiner must respond to the 
following inquiries:

(1). Based upon a review of any 
clinical testing, and the 
claims folder, including the 
October 2005 medical opinion 
cited above, does the Veteran 
have a hearing loss within the 
definition of 38 C.F.R. § 3.385 
and if so; 

(2). Is such hearing loss the 
result of any incident of 
active military service between 
September 1968 and July 1980.  

A rationale for any opinion 
expressed must be provided. Even if 
the findings are deemed to be 
inaccurate or unreliable, the 
examiner should provide a medical 
opinion based on the private and VA 
medical records contained in the 
claims file, including the October 
2005 non-VA examiner's report. If 
the examiner cannot respond to this 
inquiry without resort to 
speculation, he or she should so 
specifically state. 

3. The AMC/RO should then readjudicate 
the claim on appeal in light of all of 
the evidence of record. If the issue 
remains denied, the Veteran should be 
provided with a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto. 
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). 
 
This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007). 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




 Department of Veterans Affairs


